EXHIBIT 10.1















OLD KENT FINANCIAL CORPORATION

EXECUTIVE BENEFIT TRUST





Dated: June 12, 2000
















--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

SECTION 1 - Establishment of the Trust

2

 

 

 

 

 

1.1.

Prior Trusts; Effective Date

2

 

1.2.

OKFC Contributions

3

 

1.3.

Irrevocable

4

 

1.4.

Grantor Trust

4

 

1.5.

Limited Rights of Executive

4

 

1.6.

Determination of a Change in Control or Potential Change in Control


4

 

1.7.

Acceptance by Trustee

5

 

1.8.

Committee; Absence of Committee or OKFC

5

 

 

 

 

 

 

 

 

SECTION 2 - Payments to Executives

5

 

 

 

 

 

2.1.

Right To Payment

5

 

2.2.

Payment Directed By OKFC

6

 

2.3.

Direct Payment by OKFC

6

 

2.4.

Default Payment By Trustee

7

 

2.5.

Limit On Payments; OKFC Obligation

7

 

2.6.

Reporting and Withholding of Taxes

7

 

2.7.

Missing Persons

7

 

2.8.

Severance Agreements for Trustee

7

 

 

 

 

 

 

 

 

SECTION 3 - Insolvency Administration

8

 

 

 

 

 

3.1.

Insolvency

8

 

3.2.

Claims of General Creditors

8

 

3.3.

Omitted Payments

9




i

--------------------------------------------------------------------------------


SECTION 4 - Payments to OKFC

9

 

 

 

 

 

4.1.

General Limitation

9

 

4.2.

Cancellation Of Benefit Obligation To Executive

9

 

4.3.

Disposition of Income

10

 

4.4.

Return Of Excess Assets

10

 

 

 

 

 

 

 

 

SECTION 5 - Administration of Trust and Investment of Fund

10

 

 

 

 

 

5.1.

In General

10

 

5.2.

Duties and Powers of Trustee

10

 

 

(a)

Control, Manage, and Invest Assets

11

 

 

(b)

Implement Instructions

11

 

 

(c)

Records; Reports

11

 

 

(d)

Payments

11

 

 

(e)

Acquire and Dispose of Assets

11

 

 

(f)

Reorganizations

11

 

 

(g)

Voting Trusts; Protective Committees

11

 

 

(h)

Extend Due Dates

12

 

 

(i)

Voting Rights

12

 

 

(j)

Exercise Other Rights

12

 

 

(k)

Employ Agents and Advisors

12

 

 

(l)

Borrow

12

 

 

(m)

Insure Assets

12

 

 

(n)

Incorporate

12

 

 

(o)

Custodian

12

 

 

(p)

Collection

13

 

 

(q)

Registration and Holding of Trust Assets

13

 

 

(r)

Claims

13

 

 

(s)

Execute Documents

13

 

 

(t)

Other Acts

13

 

5.3.

Limitation on Duties and Powers of the Trustee

14

 

 

(a)

Custody and Protection

14

 

 

(b)

Acquisitions

14

 

 

(c)

Dispositions

14

 

 

(d)

Accountings

14

 

 

(e)

Authorized Actions

14





ii

--------------------------------------------------------------------------------


 

 

(f)

Ministerial and Custodial Tasks

14

 

5.4.

Accounting by Trustee

15

 

5.5.

Compensation and Expenses

17

 

5.6.

Insurance

17

 

5.7.

Carrying on a Business

17

 

5.8.

Fiduciary Duty of Trustee

18

 

 

 

 

 

 

 

 

 

 

SECTION 6 - Investment and Investment Managers

18

 

 

 

 

 

 

6.1.

Investment of Trust Assets

18

 

 

(a)

Investment Authority

18

 

 

(b)

Insurance Contracts

18

 

 

(c)

Related Mutual Funds

18

 

 

(d)

Commingled Investment

19

 

 

(e)

Short Term Investment Authority

19

 

6.2.

Investment Direction by OKFC

19

 

6.3.

Investment Funds

19

 

6.4.

Investment Managers

20

 

6.5.

Investments Following Change in Control

21

 

6.6.

Insurance Policies and Contracts

21

 

 

 

 

 

 

 

 

SECTION 7 - Resignation and Removal of Trustee

22

 

 

 

 

 

7.1.

Resignation of Trustee

22

 

7.2.

Removal of Trustee

22

 

7.3.

Appointment of Successor

23

 

7.4.

Duties of Predecessor Trustee and Successor Trustee

23

 

7.5.

Expenses

23

 

 

 

 

 

 

 

 

SECTION 8 - Amendment or Termination

24

 

 

 

 

 

8.1.

Amendment

24

 

8.2.

Termination

24






iii

--------------------------------------------------------------------------------


SECTION 9 - Liability and Indemnification

25


 

9.1.

Liabilities Mutually Exclusive

25

 

9.2.

Indemnification

25

 

 

 

 

 

 

 

 

SECTION 10 - General Provisions

26

 

 

 

 

 

10.1.

Successor to OKFC

26

 

10.2.

Merger of Trustee

26

 

10.3.

Nonalienation

26

 

10.4.

Severability

26

 

10.5.

Governing Law

26

 

10.6.

Notices

26

 

10.7.

Counterparts

27

 

10.8.

Gender and Number

27

 

10.9.

Scope of this Agreement

27

 

10.10.

Statutory References

27

 

10.11.

Headings

27



















iv

--------------------------------------------------------------------------------


OLD KENT FINANCIAL CORPORATION
EXECUTIVE BENEFIT TRUST


                    This Agreement ("Trust Agreement") is made this 12th day of
June, 2000, by and between Old Kent Financial Corporation ("OKFC"), a Michigan
corporation, and Wachovia Bank, N.A. ("Trustee").


                    WHEREAS, OKFC has established and maintains the following
executive compensation plans and programs:

Old Kent Executive Retirement Income Plan
Old Kent Executive Thrift Plan
Old Kent Deferred Compensation Plan
Old Kent Directors' Deferred Compensation Plan
Deferred Stock Compensation Plan of Old Kent Financial Corporation
Executive Severance Agreements (each a "Severance Agreement;" collectively, the
"Severance Agreements")

and may adopt additional executive compensation plans in the future (each
current and future plan, including each Severance Agreement, an "Executive
Compensation Plan;" collectively, the "Executive Compensation Plans"); and

                    WHEREAS, to facilitate meeting its obligations under the
first five Executive Compensation Plans listed above, OKFC has established and
maintains the following trusts:

Old Kent Financial Corporation Executive Retirement Income Trust
Old Kent Financial Corporation Executive Thrift Trust
Old Kent Financial Corporation Deferred Compensation Trust
Old Kent Financial Corporation Directors' Deferred Compensation Trust
Old Kent Financial Corporation Deferred Stock Compensation Trust

(collectively the "Prior Trusts") and OKFC intends to establish a similar trust
with respect to the Severance Agreements; and


                    WHEREAS, the Executive Compensation Plans are provided only
to a select group of management and highly compensated employees (each and
"Executive;" collectively, the "Executives"); and

                    WHEREAS, OKFC has incurred and expects in the future to
incur liability under the Executive Compensation Plans with respect to one or
more of the Executives, or a beneficiary ("Beneficiary") of a deceased
Executive; and



--------------------------------------------------------------------------------


                    WHEREAS, OKFC has determined to establish a new single trust
("Trust") as the successor to the prior trusts and as a new trust with respect
to the Severance Agreements and to transfer to the Trust assets of the Prior
Trusts and to contribute to the Trust additional assets to be held in the Trust,
subject to the claims of creditors in the event of Insolvency, as defined in
Section 3, until paid pursuant to one or more of the Executive Compensation
Plans or otherwise disposed of as provided herein; and

                    WHEREAS, it is the intention of the parties that this Trust
shall constitute an unfunded arrangement that shall not affect the unfunded
status of the Executive Compensation Plans maintained for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees for purposes of Title I of the Employee Retirement Income
Security Act of 1974, as amended; and

                    WHEREAS, it is the intention of OKFC to make future
contributions to the Trust to provide a source of funds to assist OKFC in
meeting liabilities under the Executive Compensation Plans;

                    NOW, THEREFORE, by this Trust Agreement the parties
establish the Trust and agree that the Trust shall be comprised of the assets
described herein and shall be held, administered and disposed of as follows:


SECTION 1

Establishment of the Trust

                    1.1          Prior Trusts; Effective Date. The Prior Trusts
are hereby amended and restated to become integral parts of this Trust, and all
assets of the Prior Trusts shall be assets of this Trust, effective as of June
12, 2000.

                    Notwithstanding this creation of a single trust for all of
the Executive Compensation Plans, the Trustee at all times shall maintain
separate sub-trusts or sub-accounts for each Executive with respect to each of
the Executive Compensation Plans.

                    Notwithstanding any other provision in this Trust Agreement,
except as otherwise expressly specified herein, the provisions of this Trust
Agreement shall apply separately to each sub-trust or sub-account maintained for
each separate Executive




2

--------------------------------------------------------------------------------


Compensation Plan and applicable to each Executive and Beneficiary under each
Executive Compensation Plan, and the accounting provisions of Section 5.4 shall
be applied in that manner.



                    1.2.          OKFC Contributions. OKFC, in its sole
discretion, at any time and from time to time, may make additional deposits to
the Trust of cash, or other property acceptable to the Trustee, to augment the
principal and to be held, administered, and disposed of by the Trustee as
provided in this Trust Agreement. Prior to a "Change in Control" or a "Potential
Change in Control," as such terms are defined in Exhibit A attached, neither the
Trustee nor any Executive or Beneficiary shall have any right to compel
additional deposits.

                    Immediately prior to a Change in Control or not later than
thirty (30) days following a Potential Change in Control, unless otherwise
agreed by an Executive with respect to amounts potentially due to the Executive,
OKFC shall make an irrevocable contribution to the Trust in an amount that,
together with existing assets in the Trust, will equal one hundred percent
(100%) of the sum of the amounts necessary to pay each Executive the cash
"Severance Benefits" and "Gross-Up Payment," as such terms are defined in the
Severance Agreements, that each Executive would be entitled to receive pursuant
to the applicable provisions of each Severance Agreement. For purposes of this
calculation a "Qualifying Termination," as such term is defined in each
Severance Agreement, shall be deemed to occur with respect to each Executive on
the same date as the Change in Control or Potential Change in Control and other
assumptions shall be made regarding this calculation as specified in the
Severance Agreements.

                    On or before the date specified in the preceding paragraph,
OKFC shall also contribute all other amounts required by the Severance
Agreements and each of the other Executive Compensation Plans so that with
respect to each Executive Compensation Plan the amount held in the Trust will be
100% of the sum of the amounts necessary to pay each Executive and Beneficiary
all amounts that each would be entitled to receive under all of the Executive
Compensation Plans. Immediately prior to a Change in Control, OKFC shall
contribute an additional $100,000 to the Trust to establish an account ("Expense
Account") for payment of reasonable fees and expenses of the Trustee.

                    With respect to all assets of the prior trusts and with
respect to each future contribution by OKFC, the Committee shall notify the
Trustee of the specific amount to be allocated to each Executive's account
pursuant to Section 5.4, including any amount









3

--------------------------------------------------------------------------------


contributed with respect to the Executive due to a Change in Control or
Potential Change in Control.



                    1.3.          Irrevocable. Prior to a Change in Control or
Potential Change in Control, the Trust shall be revocable by OKFC. Except as
otherwise provided herein, the Trust shall be irrevocable upon a Change in
Control or Potential Change in Control. In the event that a Potential Change in
Control does not become a Change in Control within two years following its
occurrence, the Trust shall be revocable.

                    1.4.          Grantor Trust. The Trust is intended to be a
grantor trust, with OKFC as the grantor, within the meaning of subpart E, part
I, subchapter J, chapter 1, subtitle A of the Internal Revenue Code of 1986, as
amended, and shall be construed accordingly.

                    1.5.          Limited Rights of Executive. The principal of
the Trust, and any earnings thereon not distributed to OKFC, shall be held
separate and apart from other funds of OKFC and, except as otherwise provided
herein, shall be applied exclusively for the uses and purposes of the Executives
and general creditors, and the payment of related fees and expenses, as herein
set forth. No Executive or Beneficiary shall have a preferred claim on, or a
beneficial ownership interest in, any assets of the Trust. The rights created
under the Executive Compensation Plans and this Trust Agreement shall be
unsecured contractual rights of each Executive and Beneficiary. Assets held in
the Trust will be subject to the claims of OKFC's general creditors under
federal and state law in the event of Insolvency, as defined in Section 3.1.

                    1.6.          Determination of a Change in Control or
Potential Change in Control. The highest ranking officer of OKFC shall have the
duty to inform the Trustee in writing of the occurrence of a Change in Control
or Potential Change in Control. If any Executive (or person acting on behalf of
any Executive), other than OKFC's highest ranking officer, alleges in writing to
the Trustee that a Change in Control or Potential Change in Control has
occurred, the Trustee shall determine, in its sole discretion, whether a Change
in Control or Potential Change in Control has occurred. Unless the Trustee has
actual knowledge that a Change in Control or Potential Change in Control has
occurred, or has received notice from OKFC or an Executive (or person acting on
behalf of an Executive) alleging that a Change in Control or Potential Change in
Control has occurred, the Trustee shall have no duty to inquire whether a Change
in Control or Potential Change in Control has occurred. The Trustee may in all
events rely on evidence concerning the existence of a Change in Control or
Potential Change in Control that the Trustee considers reasonably reliable and
sufficient for a determination.








4

--------------------------------------------------------------------------------


                    1.7.          Acceptance by Trustee. The Trustee accepts its
duties and obligations as Trustee hereunder, agrees to accept funds delivered to
it by OKFC, and agrees to hold, manage, administer, and apply all trust assets
in accordance with the terms and conditions of this Trust Agreement.

                    1.8.          Committee; Absence of Committee or OKFC. The
Compensation Committee ("Committee") of the Board of Directors of OKFC, or
another committee designated by the Board of Directors, shall have the powers,
rights, and duties of the Committee described herein. The highest ranking human
resources officer of OKFC will certify to the Trustee from time to time the
names of the members of the Committee. The Trustee may rely on the most recent
certificate without further inquiry or verification. The Trustee also may rely
on minutes and other written communications, certified by the secretary or
acting secretary of the Committee or the highest ranking human resources officer
of OKFC, as accurately setting forth any action or decision by the Committee.

                    If for any period there are no members of the Committee, or
the Committee is unable to exercise its powers and duties hereunder, the Board
of Directors of OKFC shall act on behalf of, and shall have all of the powers,
rights, and duties otherwise reserved to, the Committee. OKFC warrants that all
directions and authorizations by the Committee, or by the Board of Directors,
whether for the payment of money or otherwise, will comply with the provisions
of each Executive Compensation Plan and this Trust Agreement.

                    In the event, following a Change in Control, that OKFC no
longer exists and there is no successor to OKFC, the Trustee shall have all of
the powers and duties of OKFC and the Committee hereunder and, in its sole
discretion, shall determine and make all payments from Trust assets due
Executives and Beneficiaries under the Executive Compensation Plans or due
general creditors under Section 3.


SECTION 2

Payments to Executives

                    2.1.          Right To Payment . Except as otherwise
provided herein, the entitlement of an Executive or Beneficiary to benefits
under the applicable Executive Compensation Plan shall be determined by the
Committee, and any claim for benefits by




5

--------------------------------------------------------------------------------


an Executive or Beneficiary shall be considered and reviewed under the
procedures set forth in the Executive Compensation Plan.



                    2.2.          Direct Payment by OKFC. Prior to a Change in
Control or Potential Change in Control OKFC shall make direct payments to each
eligible Executive or Beneficiary, and following a Change in Control or
Potential Change in Control, OKFC may make direct payments to each eligible
Executive or Beneficiary, as benefits become due under the terms of the
applicable Executive Compensation Plan, in lieu of payments by the Trustee. The
Committee shall notify the Trustee of its decision to make such payments
directly. The Committee may direct the Trustee in writing to reimburse OKFC from
the Trust Fund, and debit the account of each Executive, for amounts paid
directly to the Executive or Beneficiary by OKFC. The Trustee shall reimburse
OKFC for such payments promptly after receipt by the Trustee of satisfactory
evidence that OKFC has made the direct payments.

                    2.3.          Default Payment By Trustee. Upon receipt of a
written notice from an Executive or Beneficiary that a payment is due with
respect to the Executive under an Executive Compensation Plan, and that amounts
due have not been paid, the Trustee may make an independent determination, in
its sole and absolute discretion, whether payments are due and if so the amount
and timing of payments due the eligible Executive or Beneficiary and any other
eligible Executive or Beneficiary under the applicable Executive Compensation
Plan. Upon reaching an independent determination that payment is due, the
Trustee shall notify OKFC in writing of its conclusion. OKFC shall have twenty
(20) days from the date of mailing of the notice in which to provide the Trustee
with evidence satisfactory to the Trustee that OKFC has made all payments due
each Executive or Beneficiary or to serve the Trustee with a summons and
complaint or petition filed by OKFC in a court of competent jurisdiction naming
the Trustee and each affected Executive or Beneficiary as defendants or
respondents and disputing the right to payments from the Trust. If OKFC does not
respond within the time specified in the preceding sentence, the Trustee may
make the payment or payments due each Executive or Beneficiary in the required
amount as due. OKFC waives all rights to contest any payment by the Trustee
pursuant to this Section 2.4 except in the event of intentional misconduct by
the Trustee.

                    The Trustee shall be compensated and reimbursed from the
Trust for its reasonable fees and expenses, including expenses for advice from
independent accountants and attorneys retained by it, in connection with an
independent determination and payment under this section.






6

--------------------------------------------------------------------------------


                    Nothing in this section shall require the Trustee to
undertake an independent determination or payment. The Trustee may elect to
leave any claim for unpaid benefit payments to be resolved directly between OKFC
and the Executive or Beneficiary.

                    2.4.          Payment Directed By OKFC. Except as otherwise
provided herein, following a Change in Control or Potential Change in Control,
the Trustee shall make the payment or payments to each eligible Executive or
Beneficiary, debiting each payment from the Executive's account.

                    2.5.          Limit On Payments; OKFC Obligation. In no
event shall a payment from the Trust to or with respect to an Executive under an
Executive Compensation Plan exceed the amount allocated to the Executive's
account at the time of the payment. The Trustee shall notify OKFC if the assets
allocated to an Executive's account are insufficient to make a required payment
from the Trust. OKFC shall be solely responsible for, and shall make as due, all
required payments to or with respect to an Executive under the applicable
Executive Compensation Plan that are not made from the Trust.

                    2.6.          Reporting and Withholding of Taxes. The
Trustee shall withhold, report, and remit any federal, state, or local taxes
that may be required to be withheld with respect to any payment of benefits from
the Trust and shall pay amounts withheld to the appropriate taxing authorities
or shall determine that such amounts have been reported, withheld, and paid by
OKFC.

                    2.7.          Missing Persons. If the recipient entitled to
any payment to be made by the Trustee from the Trust cannot be located directly
by the Trustee through reasonable efforts, the Trustee shall notify the
Committee of that fact. The Trustee thereafter shall have no obligation to
search for or ascertain the whereabouts of any payee under this Trust Agreement.

                    2.8.          Documentation and Information for Trustee.
OKFC at all times shall provide the Trustee with current copies of all Executive
Compensation Plans for which the Trust is established and maintained from time
to time, including amendments, and shall notify the Trustee when any Executive
Compensation Plan is modified or terminated. At least annually, OKFC also shall
provide The Trustee with updated information concerning the amounts payable with
respect to each Executive under each Executive Compensation Plan and the
underlying information necessary for calculating the amounts due.







7

--------------------------------------------------------------------------------


SECTION 3

Insolvency Administration

                    3.1.          Insolvency. The Trustee shall cease payment of
benefits from the Trust to any Executive or Beneficiary if OKFC or any
subsidiary of OKFC that employs one or more Executives (individually a
"Participating Employer") is Insolvent. A Participating Employer shall be
considered "Insolvent" for purposes of this Trust Agreement if the Participating
Employer is (a) unable to pay its debts as they become due, (b) subject to a
pending proceeding as a debtor under the United States Bankruptcy Code or
(c) determined to be insolvent by a governing federal or state regulatory
agency.

                    3.2.          Claims of General Creditors. At all times
during the continuance of this Trust, the principal and income of the Trust
shall be subject to claims of general creditors of the Participating Employer
under federal and state law as set forth below.

                              (a)          The Board of Directors and the
highest ranking officer of the Participating Employer shall have the duty to
inform the Trustee in writing of the Participating Employer's Insolvency. If a
person claiming to be a creditor of a Participating Employer alleges in writing
to the Trustee that the Participating Employer has become Insolvent, the Trustee
shall determine whether the Participating Employer is Insolvent and, pending
such determination, the Trustee shall discontinue payments from the Trust to
Executives and Beneficiaries.

                              (b)           Unless the Trustee has actual
knowledge of a Participating Employer's Insolvency, or has received notice from
a Participating Employer or a person claiming to be a creditor alleging that a
Participating Employer is Insolvent, the Trustee shall have no duty to inquire
whether a Participating Employer is Insolvent. The Trustee may in all events
rely on such evidence concerning a Participating Employer's solvency as may be
furnished to the Trustee and that provides the Trustee with a reasonable basis
for making a determination concerning a Participating Employer's solvency.

                              (c)          If at any time the Trustee has
determined that a Participating Employer is Insolvent, the Trustee shall
discontinue payments to Executives and Beneficiaries and shall hold the assets
of the Trust for the benefit of the Participating Employer's general creditors.
Nothing in this Trust Agreement shall in any way diminish any rights of any
Executive or Beneficiary to pursue rights as a general creditor of the
Participating Employer with respect to benefits due under the applicable
Executive Compensation Plan or otherwise.






8

--------------------------------------------------------------------------------


                              (d)          The Trustee shall resume payments
from the Trust to Executives and Beneficiaries in accordance with Section 2 of
this Trust Agreement only after the Trustee has determined that the
Participating Employer is not Insolvent or is no longer Insolvent.

                    3.3.          Omitted Payments. Provided that there are
sufficient assets, if the Trustee discontinues the payment of benefits from the
Trust pursuant to Section 3.2 and subsequently resumes such payments, the first
payments following such discontinuance shall include the aggregate amount of all
payments due to Executives and Beneficiaries under the terms of the Executive
Compensation Plans for the period of such discontinuance, plus interest at the
rates earned in the Kent Money Market Fund in the Old Kent Thrift Plan or a
similar fund maintained by the Trustee for such period, less the aggregate
amount of any payments made by OKFC in lieu of the payments provided for
hereunder during the period of discontinuance.


SECTION 4

Payments to OKFC

                    4.1.          General Limitation. Except as otherwise
provided in this Trust Agreement, including, without limitation, as provided in
this Section 4 and in Sections 2.3, 3, and 8.2, OKFC shall have no right or
power to direct the Trustee to return to OKFC or to divert to others any of the
Trust assets before payment of all benefits has been made to the Executives and
Beneficiaries pursuant to the terms of this Trust Agreement and the applicable
Executive Compensation Plans.

                    4.2.          Cancellation Of Benefit Obligation To
Executive. Prior to a Change in Control or a Potential Change in Control, the
Trustee shall liquidate (if necessary) and distribute to OKFC the Trust Fund
assets allocated to an Executive's account upon written notice from the
Committee certifying that the Executive is no longer entitled to benefits under
one or more Executive Compensation Plans. The notice shall specify the date the
Executive ceases to be entitled to benefits. The Trustee shall distribute the
assets to OKFC no earlier than six (6) months subsequent to the specified date;
provided, however, that if a Potential Change in Control or Change in Control
occurs within the six (6) month period, the Trustee shall not make any
distributions under this paragraph to OKFC, prior to satisfaction of all benefit
obligations to all Executives and Beneficiaries under the Executive Compensation
Plans.






9

--------------------------------------------------------------------------------


                    4.3.          Disposition of Income. Prior to a Change in
Control or a Potential Change in Control, all income of this Trust, net of
expenses and taxes payable by the Trust, shall be returned to OKFC.

                    4.4.          Return Of Excess Assets. Prior to a Change in
Control or a Potential Change in Control, in the event the value of the assets
in the Trust, determined as of each December 31 pursuant to the accounting
procedures set forth herein, exceeds one hundred percent (100%) of the amount
necessary to pay each Executive the amount the Executive could be entitled to
under the applicable Executive Compensation Plan, determined as of each December
31, the Trustee shall pay to OKFC so much of the excess amount as is requested
by OKFC within ninety (90) days following the applicable December 31
determination date after first assuring that the Expense Account has at least
$100,000 in it. To the extent the Expense Account has less than $100,000 in it,
the Trust shall first replenish the Expense Account prior to returning any
excess amount to OKFC. In calculating any excess amount, the Trustee shall
exclude any amounts set aside in the Expense Account. After either a Change in
Control or a Potential Change in Control, the preceding sentence shall apply,
but the percentage shall be increased to one hundred twenty-five percent (125%).


SECTION 5

Administration of Trust and Investment of Fund

                    5.1.          In General. The Trust and all Trust assets
shall be administered by the Trustee pursuant to all of the express and implied
duties and powers and subject to all express and implied conditions and
limitations contained in or derived from the provisions of this Trust Agreement
and conferred and imposed by applicable law. All rights associated with
administration of the Trust and with Trust assets shall be exercised by the
Trustee, the Committee, or OKFC or a person designated by the Trustee, the
Committee, or OKFC, as provided herein, and in no event shall such rights be
exercisable by or rest with any Executive or Beneficiary, except to the extent
approval of an amendment or termination of the Trust Agreement or of the removal
of the Trustee and appointment of a successor Trustee is reserved to an
Executive.

                    5.2.          Duties and Powers of Trustee. In addition to
the duties and powers set forth in other provisions of this Trust Agreement, and
subject to all applicable




10

--------------------------------------------------------------------------------


conditions and limitations, the Trustee shall have the following duties and
powers with respect to the Trust:



                              (a)          Control, Manage, and Invest Assets.
To hold, manage, improve, repair, control and invest all real and personal
property forming part of the Trust;

                              (b)          Implement Instructions. To carry out
the instructions of OKFC and the Committee that are consistent with the terms of
this Trust Agreement and the Severance Agreements;

                              (c)          Records; Reports. To maintain records
and to prepare and file reports required by law to be filed by the Trustee or
required by agreement with OKFC;

                              (d)          Payments. To make payments and
distributions from the fund as provided in this Trust Agreement, including
benefits that have become payable under the applicable Severance Agreements
pursuant to Section 2 or that are required to be made to the general creditors
of OKFC as set forth in Section 3;

                              (e)          Acquire and Dispose of Assets. To
purchase, sell, convey, exchange, lease, convert, transfer, divide, repair,
partition, consent to partition, or otherwise acquire or dispose of any property
at any time held in trust hereunder by public or private transaction, for the
consideration and upon the terms and conditions determined by the Trustee;

                              (f)          Reorganizations. To take any action
and to abstain from taking any action with respect to any reorganization,
consolidation, merger, dissolution, recapitalization, refinancing, liquidation,
bankruptcy, composition, arrangement, readjustment of the financial structure,
sale, sale of assets or any other program or change affecting any property
constituting a part of the Trust and in connection therewith to delegate the
Trustee's discretionary powers and to pay assessments, subscriptions, and other
charges from the Trust;

                              (g)          Voting Trusts; Protective Committees.
To deposit any property in any voting trust, or with any protective,
reorganization or similar committee, or with depositories designated thereby; to
delegate power thereto, and to pay or agree to pay part of the expenses and
compensation and any assessments levied with respect to the deposited property;






11

--------------------------------------------------------------------------------


                              (h)          Extend Due Dates. To extend the time
of payment of any obligation held by it;

                              (i)          Voting Rights. To exercise all voting
rights with respect to property held in the Trust directly or by proxy, with or
without the power of substitution, and to delegate the Trustee's powers and
discretions with respect to such property to any such proxy;

                              (j)          Exercise Other Rights. To exchange
securities, to sell or exercise subscription, conversion, and other rights and
options, and make payments from the Trust in connection therewith, with respect
to any property held in the Trust;

                              (k)          Employ Agents and Advisors. To engage
as reasonably necessary agents, attorneys, accountants, and other persons (who
also may be employed by OKFC or the Committee), to delegate duties and
discretionary powers to such persons, and to reasonably rely upon information
and advice furnished by such persons; provided that each delegation and
acceptance of duties and powers shall be in writing; and provided further that
the Trustee may not delegate its responsibilities for the management and control
of the assets of the Trust;

                              (l)          Borrow. To borrow money for the
purposes and benefit of the Trust, without binding itself individually, and in
connection with any borrowing to issue a promissory note or other evidence of
the debt, and to secure repayment by pledging any property held in the Trust;
provided that prior to a Change in Control, any borrowing shall be subject to
approval by the Committee;

                              (m)          Insure Assets. To insure Trust assets
when appropriate (as determined by the Trustee in its discretion) through a
policy or contract of casualty insurance;

                              (n)          Incorporate. To incorporate or form
another entity (or participate in an incorporation or formation of another
entity) under the laws of any state for the purpose of acquiring and holding
title to any property that is part of the Trust;

                              (o)          Custodian. To keep on deposit with a
custodian in the United States any part of the Trust; provided that prior to a
Change in Control, any deposit with another custodian shall be made only with
the prior approval of the Committee;






12

--------------------------------------------------------------------------------


                              (p)          Collection. To demand, collect, and
receive the principal, dividends, interest, other income and all other money or
property due the Trust;

                              (q)          Registration and Holding of Trust
Assets. To register investments in its own name or in the name of a nominee; to
hold any investment in bearer form; and to combine certificates representing
securities with certificates of the same issue held by it in other fiduciary
capacities; to deposit or to arrange for the deposit of such securities with any
depository or other securities clearing entity, even though, when so deposited,
such securities may be held in the name of the nominee of such depository with
other securities deposited therewith by other persons; or to deposit or to
arrange for the deposit of any securities issued or guaranteed by the United
States government, or any agency or instrumentality thereof, including
securities evidenced by book entries rather than by certificates, with the
United States Department of the Treasury or a Federal Reserve Bank, even though,
when so deposited, such securities may not be held separate from securities
deposited therein by other persons; provided, however, that no securities held
in the Trust shall be deposited with the United States Department of the
Treasury or a Federal Reserve Bank or other depository in the same account as
any individual property of the Trustee, and provided, further, that the books
and records of the Trustee shall at all times show that all such securities are
part of the Trust;

                              (r)          Claims. To settle, compromise or
submit to arbitration any claims, debts or damages due or owing to or from the
Trust, to commence or defend suits or legal proceedings to protect any interest
of the Trust, and to represent the Trust in all suits or legal proceedings in
any court or before any other body or tribunal; provided, however, that the
Trustee shall not be required to take any such action unless it shall have been
indemnified by OKFC to its reasonable satisfaction against liability or expenses
it may incur;

                              (s)          Execute Documents. To make, execute,
acknowledge, and deliver any and all documents of transfer and conveyance and
any and all other instruments that may be necessary or appropriate to carry out
the powers granted herein; and

                              (t)          Other Acts. To perform all other acts
the Trustee deems necessary, suitable, or desirable for the control and
management of the Trust and discharge of its duties.








13

--------------------------------------------------------------------------------


                    5.3.          Limitation on Duties and Powers of the
Trustee. Unless properly delegated and assumed by agreement of the Trustee, the
Trustee shall not be required to exercise a duty or power of OKFC, the
Committee, or any other fiduciary under this instrument.

                    If an Investment Manager is appointed to manage and invest
some or all of the Trust assets, the Investment Manager shall have, and the
Trustee shall not have, the express and implied duties and powers under this
Trust Agreement with respect to investment of Trust assets subject to the
Investment Manager's control. The Trustee shall have no obligation or power to
exercise discretionary authority or control with respect to investment of the
assets subject to management by the Investment Manager or to render advice
regarding the investment of such assets. The Trustee shall not be liable for the
investment performance of the assets subject to management by the Investment
Manager. The powers and duties of the Trustee with respect to such assets shall
be limited to the following:

                              (a)          Custody and Protection. To act as
custodian of the Trust assets not transferred to the custody of the Investment
Manager or another custodian, and to protect the assets in its custody from loss
by theft, fire, or other cause;

                              (b)          Acquisitions. To acquire additional
assets for the Trust in accordance with the direction of the Investment Manager;

                              (c)          Dispositions. To sell or otherwise
dispose of Trust assets in accordance with the direction of the Investment
Manager;

                              (d)          Accountings. To account for and
render accountings with respect to the Trust, except for assets held by another
custodian;

                              (e)          Authorized Actions. To take
authorized actions for and on behalf of the Trust in accordance with the
direction of the Investment Manager; and

                              (f)          Ministerial and Custodial Tasks. To
perform other ministerial and custodial tasks in accordance with the direction
of the Investment Manager.

                    If Trust assets are transferred to another custodian, that
custodian shall have, and the Trustee shall not have, the duties and powers set
forth under Section 5.2 with respect to those assets.






14

--------------------------------------------------------------------------------


                    The Trustee shall have no liability or responsibility for
any loss resulting to the Trust by reason of the sale or purchase of any
investment directed by an Investment Manager or OKFC or by reason of the failure
to take any action with respect to any investment that was acquired pursuant to
any such direction in the absence of further directions of such Investment
Manager or OKFC.

                    Notwithstanding anything in this Agreement to the contrary,
the Trustee shall be indemnified and saved harmless by OKFC from and against any
and all liability to which the Trustee may be subjected by carrying out any
investment directions of an Investment Manager or OKFC, including all expenses
reasonably incurred in its defense in the event OKFC fails to provide such
defense; provided, however, the Trustee shall not be so indemnified if it
participates knowingly in, or knowingly undertakes to conceal, an act or
omission of an Investment Manager or OKFC, having actual knowledge that such act
or omission is a breach of a fiduciary duty; and provided further, that the
Trustee shall not be deemed to have knowingly participated in or knowingly
undertaken to conceal an act or omission of an Investment Manager or OKFC with
knowledge that such act or omission was a breach of fiduciary duty by merely
complying with directions of an Investment Manager or OKFC or by failure to act
with respect to assets subject to the investment control of an Investment
Manager or OKFC in the absence of directions from the Investment Manager or
OKFC. The Trustee may rely upon any order, certificate, notice, direction or
other documentary confirmation purporting to have been issued by the Investment
Manager or OKFC which the Trustee believes to be genuine and to have been issued
by the Investment Manager or OKFC. The Trustee shall not be charged with
knowledge of the appointment or termination of the appointment of any Investment
Manager by OKFC until it receives written notice thereof from OKFC.

                    5.4.          Accounting by Trustee.

                              (a)          Pursuant to and as agreed under
Section 5.2(c), the Trustee shall keep accurate and detailed records of all
investments, receipts, disbursements, and all other transactions required to be
made, including such specific records as shall be agreed upon in writing between
OKFC and Trustee. As soon as reasonably practicable following the close of each
calendar year and each other valuation date agreed by OKFC and the Trustee, and
after the removal or resignation of the Trustee, the Trustee shall deliver to
the Committee an account of its administration of the Trust during such period,
or during the period from the close of the last valuation period to the date of
the removal or resignation, setting forth all investments, receipts,
disbursements and other transactions effected by it, including a description of
all securities and investments purchased and sold with the cost or net proceeds
of such purchases or sales (accrued interest paid or




15

--------------------------------------------------------------------------------


receivable being shown separately), and showing all cash, securities and other
property held in the Trust at the end of such year or valuation period, or as of
the date of such removal or resignation, as the case may be.



                              (b)          The Committee may object to an
accounting within 180 days after it is furnished and require that it be settled
by an audit by a qualified, independent certified public accountant. The auditor
shall be chosen by the Trustee from a list of at least three such accountants
furnished by the Committee at the time the audit is requested. Either the
Committee or the Trustee may require that the account be settled by a court of
competent jurisdiction, in lieu of or in conjunction with the audit. All
expenses of any audit or court proceedings, including reasonable attorney fees,
shall be allowed as administrative expenses of the Trust.

                              (c)          If the Committee does not object to
an accounting within the time provided, the account shall be deemed settled and
final for the period covered by it. Notwithstanding the preceding sentence,
Trustee agrees it will, at reasonable cost, revise any accounting if determined
by OKFC to be necessary due to a latent error or omission and will do so at no
cost to the extent the error or omission was the fault of the Trustee.

                              (d)          The Trustee shall maintain a
recordkeeping account in the name of each Executive which, pursuant to rules
established by the Committee, will reflect with respect to each Executive:

                                        (i)          Deposits made by OKFC to
the Trust for the Executive, pursuant to Section 1 herein;

                                        (ii)          Income, losses, and
appreciation or depreciation in the value of Trust assets resulting from
investment of the Trust;

                                        (iii)          Payments made from the
Trust to the Executive or Beneficiary and to OKFC; and

                                        (iv)          Any other amounts charged
to the accounts of the Executive, including administrative and investment
expenses as described in Section 5.5 herein.

                              Each Executive's account shall be a recordkeeping
account only and shall reflect on undivided contingent interest in assets of the
Trust and shall not require any actual segregation or separate investment of
particular assets. To the extent




16

--------------------------------------------------------------------------------


there are assets in the Trust, other than income or excess assets to be repaid
to OKFC under Section 4, that exceed the amounts necessary to pay each Executive
the amount the Executive could be entitled to under the applicable Executive
Compensation Plan, determined as of each December 31, the excess shall be
allocated to the accounts of all Executives in proportion to the amount each
Executive could be entitled to as of that date.



                              (e)          OKFC and the Trustee may agree that
the accounts under (d) above shall be maintained by the Committee, or such other
person as may be designated by the Committee, rather than the Trustee.

                    5.5.          Compensation and Expenses. OKFC shall pay
directly reasonable compensation of the Trustee as may be agreed upon from time
to time between the Committee and the Trustee, and all expenses, except those
specifically described in the last sentence of this paragraph, reasonably
incurred by the Trustee and the Committee in the administration of this Trust,
including compensation of agents, actuaries, attorneys, accountants, and other
persons employed by the Trustee or the Committee and including indemnification
costs described in Section 9.2. To the extent such compensation and expenses
remain unpaid thirty (30) days after mailing of an invoice for same by the
Trustee to OKFC, the Trustee may notify OKFC of the intent to pay the amounts
due from the Trust. If any amount remains unpaid fifteen (15) days after mailing
of the notice of intent to pay from the Trust, the Trustee may pay such
compensation and expenses from the Trust. Unpaid compensation, expenses, and
indemnification costs shall be charged first against the Expense Account, until
exhausted, and then against remaining trust assets proportionately to each
account. Expenses solely attributable to investment of the Trust assets, such as
investment manager fees, load or other commission fees, brokerage, postage,
express or insurance charges, and stock transfer stamps expense, shall be paid
from the Trust to the extent not paid directly by OKFC.

                    5.6.          Insurance. If an insurance policy or contract
is held as an asset of the Trust, the Trustee shall have all powers and
incidents of ownership of the policy or contract, but shall have no power to
name a beneficiary of the policy other than the Trust, to assign the policy to
anyone other than to a successor Trustee or OKFC except as a means of making
payments to an Executive or Beneficiary, or to loan to any person the proceeds
of any borrowing against such policy.

                    5.7.          Carrying on a Business. Notwithstanding any
powers granted to the Trustee pursuant to this Trust Agreement or applicable
law, the Trustee shall not have any power that could give this Trust the
objective of carrying on a business and dividing the




17

--------------------------------------------------------------------------------


gains therefrom, within the meaning of Section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.



                    5.8.          Fiduciary Duty of Trustee. The Trustee shall
act with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent person acting in like capacity and familiar with such
matters would use in the conduct of an enterprise of a like character and with
like aims.


SECTION 6

Investment and Investment Managers

                    6.1.          Investment of Trust Assets.

                              (a)          Investment Authority. Trust assets
may be invested and reinvested in any readily marketable common and preferred
stocks; bonds; notes; debentures, including convertible stocks and securities
but not including any stock or security of the Trustee other than a de minimis
amount held in a mutual fund; certificates of deposit or demand or time
deposits, including any such deposits with the Trustee; notes; commercial paper;
obligations of the United States; warrants; options; other securities; and
shares of investment companies and mutual funds and in other investments
specifically authorized herein. Trust assets may be invested in securities,
including stock or rights to acquire stock, or obligations issued by OKFC or any
successor to OKFC, to the extent de minimis amounts are held in a collective or
mutual fund or similar common investment vehicle in which trust assets are
invested. Trust assets also may be invested in securities, including stock or
rights to acquire stock, or obligations issued by OKFC or any successor to OKFC,
to the extent permitted by an Executive Compensation Plan, but such securities
or obligations shall be held and accounted for only with respect to that
Executive Compensation Plan and the related sub-trusts and sub-accounts.

                              (b)          Insurance Contracts. Trust assets may
be invested in guaranteed investment contracts and other contracts, policies and
funds of insurance companies. The Trustee shall have the right to purchase an
insurance policy or an annuity to fund the benefits of any Executive
Compensation Plan.

                              (c)          Related Mutual Funds. Trust assets
may be invested and reinvested through the medium of any mutual fund that may be
established and maintained




18

--------------------------------------------------------------------------------


by the Trustee or any affiliate of the Trustee or with respect to which the
Trustee or any affiliate may provide investment advisory or other services for a
fee.



                              (d)          Short Term Investment Authority.
Trust assets may be held uninvested only for such reasonable periods as are
necessary to invest new assets deposited in Trust or to clear investment
transactions and reinvest the proceeds. The Trustee may hold reasonable amounts
of assets invested only in an appropriate daily or other short-term investment
alternative for a reasonable period of time pending payment of benefits, payment
of expenses or other distributions, or pending availability of other
investments.

                              (e)          Purchase and Sale of Options. Trust
assets may be invested by purchasing put options not exceeding the number of
shares of optioned stock actually held by the Trust, by selling put options and
maintaining liquidity to the extent necessary pending the exercise or lapse of
the option, and by selling call options, but not in a market opening or market
closing transaction, not exceeding the number of shares of optioned stock
actually held by the Trust.

                    6.2.          Investment Direction by OKFC. Prior to a
Change in Control or Potential Change in Control, OKFC, through the Committee or
one or more employees delegated investment responsibility, may direct investment
of all or any part of the assets among investments permitted herein. Prior to a
Change in Control or Potential Change in Control, OKFC may establish guidelines,
objectives, and restrictions regarding the investment of assets held in the
Trust. The Trustee shall be under no duty to question, and shall not incur any
liability on account of following, any direction of OKFC prior to a Change in
Control. The Trustee shall be under no duty to review the investment guidelines,
objectives, and restrictions established, or the specific investment directions
given by OKFC, for the Trust or any separate investment account or to make
suggestions to OKFC in connection therewith.

                    Prior to a Change in Control or Potential Change in Control,
OKFC shall have the right at any time, and from time to time in its sole
discretion, to substitute assets of equal fair market value for any asset held
by the Trust. This right is exercisable by OKFC in a nonfiduciary capacity
without the approval or consent of any person in a fiduciary capacity.

                    6.3.          Investment Funds. Prior to a Change in Control
or Potential Change in Control, OKFC may direct the Trustee to establish
separate investment accounts within




19

--------------------------------------------------------------------------------


the Trust. The Trustee shall allocate to each investment account such portion of
the assets of the Trust as OKFC may direct from time to time.



                    Except as otherwise provided herein, the Trustee shall not
be required to establish separate investment accounts in the absence of
direction by OKFC, and may administer and invest the deposits made to the Trust
by OKFC as one fund.

                    6.4.          Investment Managers. Prior to a Change in
Control, OKFC, from time to time, may appoint one or more independent investment
managers (each an "Investment Manager"), pursuant to a written investment
management agreement describing the powers and duties of the Investment Manager
and providing for the delivery of a written acknowledgment from the Investment
Manager to OKFC and Trustee that it is a fiduciary under this Trust Agreement,
to direct the investment and reinvestment of all or any portion of the Trust. As
used herein, "Investment Manager" shall have the meaning specified in Section
3(38) of ERISA. OKFC in its sole discretion, also may direct the Trustee to
transfer the assets to be managed and invested by an Investment Manager to
another custodian approved by OKFC. The Investment Manager shall manage and
invest, and may direct the Trustee or other custodian to invest and reinvest,
that portion of the Trust assets under the control of that Investment Manager in
investments permitted herein. OKFC shall determine the assets of the Trust to be
under the control of each Investment Manager from time to time and shall issue
appropriate instructions in writing to the Trustee.

                    OKFC shall furnish the Trustee with written notice of the
appointment of each Investment Manager and of the termination of any such
appointment. The notice shall specify the assets to be managed by the Investment
Manager. The Trustee shall be fully protected in relying upon the appointment
until it receives written notice from OKFC that the appointment has been
terminated or modified.

                    OKFC may provide an Investment Manager investment guidelines
to be followed by the Investment Manager from time to time.

                    Notwithstanding the foregoing, the Trustee, without
obtaining prior approval or direction from an Investment Manager, and in the
absence of contrary direction from the Investment Manager, shall invest cash
balances held by it from time to time in short term cash equivalents including,
but not limited to, the medium of any short term common, collective or
commingled trust fund established and maintained by the Trustee; U.S. Treasury
Bills; commercial paper, including forms of commercial paper available through
the Trustee; certificates of deposit, including certificates issued by the
Trustee; and similar securities, with a maturity not to exceed one year, and
shall sell such short term



20

--------------------------------------------------------------------------------


investments as necessary to carry out the instructions of an Investment Manager
when received.



                    6.5.          Investments Following Change in Control.
Following a Change in Control, the Trustee shall have sole and absolute
discretion in the management and investment of the fund and in exercising
investment responsibility shall have all the duties and powers set forth under
Section 5.2. Following a Change in Control, OKFC shall not have any of the
express or implied duties and powers contained in this Trust Agreement with
respect to the control, management and investment of Trust assets and shall not
have any power to approve or withhold approval of any action by the Trustee with
respect to the control, management and investment of the Trust. Upon a Change in
Control the appointment of any Investment Manager and any related custodian
shall terminate and the Trustee shall have the sole right to retain or discharge
Investment Managers and related custodians, and to determine the terms of the
engagement of any Investment Manager and related custodian.

                    In investing Trust assets following a Change in Control, the
Trustee shall consider the need for matching the assets with liabilities and
probable payments to Executives under the Executive Compensation Plans and
shall, subject to Section 3, act solely in the best interests of the Executives
and Beneficiaries.

                    The Trustee shall have the right, in its sole discretion, to
delegate its investment responsibility to an Investment Manager, which may be an
affiliate of the Trustee. In the event the Trustee appoints an affiliated
Investment Manager, the Trustee shall remain, at all times responsible for the
acts of the affiliated Investment Manager.

                    6.6.          Insurance Policies and Contracts. To the
extent that the Trustee is directed by OKFC prior to a Change of Control to
invest part or all of the Trust in insurance contracts pursuant to Section
6.1(b):

                              (a)          The type and amount thereof shall be
specified by OKFC. The Trustee shall be under no duty to make inquiry as to the
propriety of the type or amount so specified.

                              (b)          Each insurance contract issued shall
provide that the Trustee shall be the owner thereof with the power to exercise
all rights, privileges, options and elections granted by or permitted under such
contract or under the rules of the insurer. The exercise by the Trustee of any
incidents of ownership under any contract shall, prior




21

--------------------------------------------------------------------------------


to a Change of Control, be subject to the direction of OKFC. After a Change of
Control, the Trustee shall have all such rights.



                              (c)          The Trustee shall have no power to
name a beneficiary of the contract other than the Trust, to assign the contract
(as distinct from conversion of the contract to a different form) other than to
a successor Trustee, or to loan to any person the proceeds of any borrowing
against an insurance contract held in the Trust.

                              (d)          No insurer shall be deemed to be a
party to the Trust and an insurer's obligations shall be measured and determined
solely by the terms of contracts and other agreements executed by the insurer.


SECTION 7

Resignation and Removal of Trustee

                    7.1.          Resignation of Trustee. Prior to a Change in
Control or a Potential Change in Control, the Trustee may resign at any time by
written notice to OKFC. The resignation shall be effective sixty (60) days after
receipt of the notice unless OKFC and the Trustee agree otherwise. Except as
provided in the following sentence, after either a Change in Control or a
Potential Change in Control, the Trustee may resign only upon the appointment of
a successor Trustee. The Trustee shall resign effective as soon as a successor
Trustee is appointed in the event the Trustee actually or potentially has a
conflict of interest with respect to OKFC or any related entity or affiliate of
OKFC. For this purpose a conflict of interest shall exist if the Trustee or any
related entity or affiliate enters into negotiations concerning a merger with
OKFC or acquisition of OKFC or any related entity or announces a tender offer
for OKFC.

                    7.2.          Removal of Trustee. Prior to a Change in
Control or a Potential Change in Control, the Trustee may be removed by OKFC by
written notice to the Trustee. The removal shall be effective sixty (60) days
after receipt of the notice or upon shorter notice accepted by the Trustee.
Subsequent to either a Change in Control or a Potential Change in Control, the
Trustee may be removed by OKFC only with the consent of a majority of the
Executives and Beneficiaries who remain entitled to benefits under the Executive
Compensation Plans at such time.







22

--------------------------------------------------------------------------------


                    7.3.          Appointment of Successor. Subject to Sections
7.1 and 7.2 herein, if the Trustee resigns or is removed, a successor which is
independent of OKFC shall be appointed by OKFC. If a timely appointment is not
made, the Trustee may apply to a court of competent jurisdiction for appointment
of a successor or for instructions. If a Trustee desires to resign or is removed
following any Change in Control or Potential Change in Control, a successor
Trustee, which shall be the trust department of a bank or trust company ranked
among the 25 largest banks in size of total assets in the United States, shall
be appointed by OKFC with the consent of a majority of the Executives and
Beneficiaries then subject to the Trust. In the event OKFC does not appoint a
successor Trustee, the Trustee may apply to a court of competent jurisdiction
for appointment of a successor Trustee or for instructions. The appointment of
the successor shall be effective when accepted in writing by the new Trustee or
as of such later date or dates when Trust assets are delivered to the successor
Trustee.

                    7.4.          Duties of Predecessor Trustee and Successor
Trustee. Upon the appointment of a successor Trustee, the resigning or removed
Trustee shall transfer and deliver the assets of the Trust to such successor
after reserving such reasonable amounts as it shall deem necessary to provide
for any expenses, fees, or taxes then or thereafter chargeable against the
Trust. A Trustee that resigns or is removed shall promptly furnish to the
Committee and the successor Trustee a final account of its administration of the
Trust. A successor Trustee shall succeed to all rights in and ownership of the
predecessor Trustee in the assets of the Trust and the predecessor Trustee shall
deliver the property comprising the Trust to the successor Trustee together with
any instruments of transfer, conveyance, assignment, and further assurances as
the successor Trustee may reasonably require. Each successor Trustee shall have
all the powers, rights, and duties conferred by this Trust Agreement as if named
the initial Trustee. Subject to applicable law, no Trustee shall be personally
liable for any act or failure to act of a predecessor or successor Trustee.

                    7.5.          Expenses. All reasonable expenses of any
resigning or removed Trustee, including the reasonable cost of any court
proceeding deemed necessary by the resigning or removed Trustee, shall be
administrative expenses of the Trust.









23

--------------------------------------------------------------------------------


SECTION 8

Amendment or Termination

                    8.1.          Amendment.

                              (a)          Prior to a Change in Control or a
Potential Change in Control, this Trust Agreement may be amended by a written
instrument executed by the Trustee and OKFC. The Trust may not be amended
following a Change in Control or Potential Change in Control without the written
consent of a majority of the Executives and Beneficiaries who remain entitled to
benefits under the Executive Compensation Plans at such time except to the
extent, in the opinion of counsel independent of OKFC, such amendment is
necessary to protect the tax status or ERISA status of the Trust.
Notwithstanding the foregoing, no such amendment shall conflict with the terms
of any Executive Compensation Plan or shall make the Trust revocable after it
has become irrevocable.

                              (b)          The powers, duties and liabilities of
the Trustee and any Investment Manager under this Trust Agreement cannot be
changed without their written consent.

                    8.2.          Termination.

                              (a)          The Trust shall terminate, and all
the rights, titles, powers, duties, discretions, and immunities imposed on or
reserved to the Trustee, OKFC, the Committee, the Board of Directors, and any
Investment Managers shall terminate with respect to the Trust, upon the earlier
of: (i) the date all benefits payable to Executives and Beneficiaries under the
Executive Compensation Plans have been paid; or (ii) the date mutually agreed
between OKFC (or the Trustee after a Change in Control or Potential Change in
Control) and all Executives who remain entitled to benefits under the Executive
Compensation Plans at such time; provided, however, that if any Executive or
Beneficiary has an outstanding claim against OKFC regarding his or her benefits
under an Executive Compensation Plan, whether through a complaint filed with a
court or through a dispute submitted for arbitration, the Trust shall not
terminate with respect to the amounts held in the Executive's account until the
claim has been resolved, until all assets held in the Executive's account have
been distributed, or until the Executive agrees to the termination.

                              (b)          Upon termination of this Trust, the
Trustee shall continue to have such of the powers provided in this Trust
Agreement as are necessary or desirable




24

--------------------------------------------------------------------------------


for the orderly liquidation and distribution of the Trust assets. Upon
termination of the Trust, all assets remaining in the Trust shall be returned to
OKFC.




SECTION 9

Liability and Indemnification

                    9.1.          Liabilities Mutually Exclusive. Except as
otherwise provided herein or by applicable law, OKFC, the Trustee, the
Committee, the Board of Directors, and each member thereof and each Investment
Manager shall be responsible only for its or their own acts or omissions.

                    9.2.          Indemnification. OKFC hereby agrees to
indemnify and hold harmless the Trustee from and against all losses, damages,
liabilities, claims, costs, and expenses, including reasonable attorneys' fees,
that the Trustee may incur by reason of the negligence or willful misconduct of
OKFC or the Committee. In making any distributions and taking any other action
hereunder, the Trustee may rely upon and shall be fully protected in relying
upon, any notice, certificate, or other paper or written document provided by
OKFC or the Committee and reasonably believed to be genuine.

                    Following a Change in Control or Potential Changes in
Control, all duties and responsibilities of the Trustee shall be exercised in
its sole and absolute discretion, and the Trustee shall be protected from any
loss or liability in the good faith exercise of that discretion. Therefore,
after the occurrence of a Change in Control or Potential Change in Control, OKFC
agrees that it will indemnify and hold harmless the Trustee from and against all
losses, damages, liabilities, claims, costs and expenses, including reasonable
attorneys' fees, that the Trustee may incur by reason of its good faith acts or
omission and exercise of its discretion. Indemnification shall not apply to acts
or omissions in bad faith or to willful misconduct.

                    The indemnification obligation described in this Section 9.2
shall survive and continue after the termination of the Trust and may not be
altered or amended with respect to any current or former Trustee without its
written consent.











25

--------------------------------------------------------------------------------


SECTION 10

General Provisions

                    10.1          Successor to OKFC. In the event OKFC is
succeeded by another entity, with or without a Change in Control, references to
OKFC in this Trust Agreement shall refer to the successor.

                    10.2.          Merger of Trustee. If the Trustee shall be
merged or consolidated with, or shall sell or transfer substantially all of its
assets and business to another corporation, or shall be in any manner
reorganized or reincorporated, then the successor corporation shall continue to
be the Trustee pending subsequent resignation or removal as provided in Section
7.

                    10.3.          Nonalienation. Benefits payable to Executives
and Beneficiaries under this Trust Agreement shall not be subject to assignment,
conveyance, transfer, anticipation, pledge, alienation, sale, encumbrance, or
charge, whether voluntary or involuntary, by the Executive or Beneficiary, even
if directed under a qualified domestic relations order or other divorce order.
An interest in an amount promised shall not provide collateral or security for a
debt of an Executive or Beneficiary or be subject to garnishment, execution,
assignment, levy, or to another form of judicial or administrative process or to
the claim of a creditor of an Executive or Beneficiary, through legal process or
otherwise. Any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber, charge, or to otherwise dispose of benefits payable, before actual
receipt of the benefits, or a right to receive benefits, shall be void and shall
not be recognized.

                    10.4.          Severability. Any provision of this Trust
Agreement prohibited by law shall be ineffective to the extent of any such
prohibition, without invalidating the remaining provisions hereof.

                    10.5.          Governing Law. This Trust Agreement shall be
governed by and construed in accordance with the laws of the state of Michigan,
to the extent not preempted by federal law.

                    10.6.          Notices. Notices pursuant to this Trust
Agreement shall be given by first class or priority U.S. mail or by commercial
express delivery and shall be addressed to:








26

--------------------------------------------------------------------------------


 

OKFC:

Old Kent Financial Corporation
Attn: Senior Vice President - HR Benefits Department
1830 East Paris, S.E.
Grand Rapids, MI 49546

 

 

 

 

Trustee:

Wachovia Bank, N.A.
Attn: Executive Services NC31013
100 N. Main Street
Winston-Salem, NC 27102


                    10.7.          Counterparts. This Trust Agreement and any
amendment hereto may be executed in two or more counterparts.

                    10.8.          Gender and Number. Except when otherwise
indicated by the context, words denoting the masculine gender shall include the
feminine, the singular shall include the plural, and the plural shall include
the singular.

                    10.9.          Scope of this Agreement. This Trust Agreement
will be binding on all persons entitled to benefits hereunder and their
respective heirs and legal representatives, and upon OKFC, the Committee, the
Trustee, and any Investment Managers, and their successors and assigns.

                    10.10.          Statutory References. Any references in this
Trust Agreement to a section of the Internal Revenue Code or any other statute
or regulation shall include any comparable section or sections that amends,
supplements, or supersedes that section.

                    10.11.          Headings. The headings contained herein are
inserted only as a matter of convenience and for reference and in no way define,
limit, enlarge, or describe the scope or intent of the Trust or the construction
of any provision thereof.










27

--------------------------------------------------------------------------------


                    IN WITNESS WHEREOF, this Trust Agreement is executed on
behalf of Old Kent Financial Corporation and the Trustee by their respective
authorized officers, as of the day and year set forth above.

 

OLD KENT FINANCIAL CORPORATION


By/s/R. Jay Palmer

--------------------------------------------------------------------------------


Its Senior Vice President

--------------------------------------------------------------------------------

 

 

 

 

 

WACHOVIA BANK, N.A.


By/s/John N. Smith

--------------------------------------------------------------------------------


Its Senior Vice President

--------------------------------------------------------------------------------


















28

--------------------------------------------------------------------------------


EXHIBIT A



                    "Change in Control" of OKFC means an occurrence of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Exchange Act. Without limiting the
inclusiveness of the definition in the preceding sentence, a Change in Control
of OKFC shall be deemed to have occurred as of the first day that any one or
more of the following conditions is satisfied:

                              a)          Any Person is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of OKFC representing twenty-five percent (25%) or
more of the combined voting power of OKFC's then outstanding securities; or

                              b)          The failure at any time of the
Continuing Directors to constitute at least a majority of the Board of Directors
of OKFC; and for this purpose, the term "Continuing Directors" means the
individuals who were either (i) first elected or appointed as a director prior
to the Effective Date, or (ii) subsequently appointed as a director, if
appointed or nominated by at least a majority of the Continuing Directors in
office at the time of the nomination or appointment, but specifically excluding
any individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest (as the term is used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or

                              (c)          Any of the following occur:

                                        (i)          Any merger or consolidation
of OKFC, other than a merger or consolidation in which the voting securities of
OKFC immediately prior to the merger or consolidation continue to represent
(either by remaining outstanding or being converted into securities of the
surviving entity) sixty percent (60%) or more of the combined voting power of
OKFC or surviving entity immediately after the merger or consolidation with
another entity;

                                        (ii)          Any sale, exchange, lease,
mortgage, pledge, transfer, or other disposition (in a single transaction or a
series of related transactions) of assets or earning power aggregating more than
fifty percent (50%) of the assets or earning power of OKFC on a consolidated
basis;






29

--------------------------------------------------------------------------------


                                        (iii)          Any complete liquidation
or dissolution of OKFC;

                                        (iv)           Any reorganization,
reverse stock split, or recapitalization of OKFC which would result in a Change
in Control as otherwise defined herein; or

                                        (v)          Any transaction or series
of related transactions having, directly or indirectly, the same effect as any
of the foregoing.



                    "Potential Change in Control" means OKFC's entering into, or
the Board of Directors authorizing, an agreement, the consummation of which
would result in the occurrence of a Change in Control; or (ii) adoption by the
Board of Directors of a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.













30

--------------------------------------------------------------------------------


CUSTODY AGREEMENT
UNDER
OLD KENT FINANCIAL CORPORATION
EXECUTIVE BENEFIT TRUST


          This Agreement ("Custody Agreement") is made this 12th day of June, by
and between Wachovia Bank, N.A. in its capacity as trustee ("Trustee") of the
Old Kent Financial Corporation Executive Benefit Trust ("Trust") under the trust
agreement dated June 12, 2000 ("Trust Agreement"), Old Kent Financial
Corporation ("OKFC"), grantor of the Trust and Old Kent Bank ("Custodian").

          WHEREAS, OKFC has established and maintains certain executive
compensation plans and programs ("Executive Compensation Plans") and has merged
certain separate trusts into the Trust effective as of June 12, 2000; and

          WHEREAS, Trustee has been appointed by OKFC; and

          WHEREAS, OKFC, pursuant to its general powers as grantor and its
reserved investment rights and powers under the Trust Agreement, including the
power to appoint one or more Investment Managers, has requested Trustee to
appoint Custodian with respect to assets of the Trust which OKFC may, from time
to time, designate as subject to this Custody Agreement; and

          WHEREAS, Trustee has agreed to appoint Custodian to act under this
Custody Agreement until directed by OKFC to terminate this Custody Agreement or
until the earlier occurrence of a Change in Control, as defined in Exhibit A to
the Trust Agreement;

          NOW THEREFORE, Trustee engages the services of the Custodian,
effective as of June 12, 2000, as follows:

1.          Custodial Relationship. The parties to this Custody Agreement hereby
create a limited and restricted agency relationship. OKFC and Trustee delegate
to Custodian only the specific duties set forth herein. Custodian's powers and
duties are intended to be ministerial only and are strictly limited to those
enumerated below. All parties understand and intend that Custodian shall not be
a "trustee" within the meaning of Section 403 of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA"), a "fiduciary" as defined in Section
3(21) of ERISA, or an "investment manager" as defined in Section 3(38) of ERISA.

2.          Assets. As directed by OKFC from time to time, Custodian shall
receive and hold all or any part of the assets of the Trust during the term of
this Custody Agreement. As provided in the Trust Agreement, OKFC directly or
through Trustee may deliver additional assets to Custodian from time to time to
be held under this Custody Agreement. Upon the direction of OKFC all or any part
of the assets held by Custodian shall be transferred to another custodian or
returned to the custody of Trustee. Upon termination of this Custody Agreement
at the direction of OKFC or by the occurrence of a Change in Control, all assets
held by Custodian shall be returned to custody of the Trustee as specified in
Section 12 below. Custodian shall hold the assets in a manner that will avoid
significant risk of loss by fraud, theft, other misappropriation or any other
reason except investment losses. Custodian is authorized to hold assets through
nominees for the registration and transfer of securities and to employ such
depositories, sub-custodians and other means of holding





--------------------------------------------------------------------------------


the assets in its custody as custodian deems reasonably appropriate for the
safekeeping of the assets. Custodian's books shall reflect at all times that all
assets held under this Custody Agreement are assets of the Trust.



3.          Designated Representatives. OKFC and the Trustee separately may
authorize one or more representatives (each a "Designated Representative") to
execute any document or provide written directions to Custodian on behalf of
OKFC or Trustee. OKFC, pursuant to its authority in the Trust Agreement, may
direct, or may appoint one or more Investment Managers to direct, Custodian
concerning management and investment of all or any part of the assets held by
Custodian. OKFC and Trustee shall notify Custodian in writing of the appointment
of any Designated Representative and the name or names of the designated
individuals. Custodian thereafter shall accept and rely upon any document
executed or any direction given by a Designated Representative as representing
the action of OKFC or the Trustee until a written revocation of a designation is
filed with Custodian by OKFC or the Trustee. OKFC and Trustee shall inform any
Designated Representative or Investment Manager of the terms and conditions of
this Custody Agreement and each Designated Representative and Investment Manager
shall be bound by those terms and conditions.

4.          Powers and Duties of Custodian. Custodian shall have only the
following powers and duties regarding the assets in Custodian's possession:

          a)          To take custody of the assets in the name of either
Trustee, Custodian, or Custodian's nominee; and protect the assets from loss;

          b)          To purchase additional property, deposit account monies in
interest-bearing accounts with Custodian or otherwise invest assets upon the
written direction of OKFC or an Investment Manager;

          c)          To sell or otherwise dispose of assets upon the written
direction of OKFC;

          d)          To keep a true record and account of the assets and of all
related transactions in a manner consistent with the accounting and
recordkeeping requirements in the Trust;

          e)          To demand, collect and receive the principal, dividends,
interest, income and all other monies due upon assets and all proceeds of sales
of assets;

          f)          To pay all taxes, fees, commissions and similar expenses
assessed on assets or arising from investment of assets;

          g)          To make all other payments and distributions from the
assets as OKFC shall direct in writing, including payments and distributions to
the Trustee;

          h)          To enforce legal or equitable rights for the protection of
Trustee's interest in the assets, upon the written direction of Trustee;

          i)          To vote any stock by proxy as directed by OKFC; and



- 2 -

--------------------------------------------------------------------------------


          j)          Except as otherwise restricted in this Custody Agreement,
to perform other lawful custodial and ministerial acts with regard to the assets
upon the written direction of OKFC or the Trustee.

5.          Statements and Reports. The Custodian shall render statements and
reports to OKFC and Trustee containing such content and at such intervals as
shall be mutually agreed among OKFC, the Trustee and Custodian. To the extent
available and mutually agreed, Custodian may provide electronic access to
information concerning assets and transactions.

6.          Audits and Controls. Custodian shall provide OKFC and Trustee SAS 70
reports, at least annually, addressing audit controls and procedures used in the
performance of Custodian's duties.

7.          Distributions and Tax Reporting. Custodian shall make distributions
as directed by OKFC or the Trustee. With respect to each distribution, Custodian
shall be responsible for income tax withholding and proper reporting or shall
make arrangements for assumption of such responsibilities by OKFC or the
Trustee. Custodian shall prepare and file all income tax returns and other
applicable tax forms required by law.

8.          Fees and Expenses of Custodian. Custodian will charge reasonable
fees for its services in accordance with its fee schedule in effect at the time
its services are rendered. The reasonable fees of Custodian will be paid
directly by OKFC.

9.          Obligations of Custodian; Indemnification. Custodian has no
obligation except to exercise good faith and ordinary care in carrying out its
duties under this Custody Agreement. Custodian will be conclusively presumed to
have acted in good faith and with care if it acts: on instructions from OKFC,
Trustee, a Designated Representative or an Investment Manager; on the advice of
Custodian's attorneys; or in reliance upon any document Custodian's staff
members believe genuine. Custodian shall be indemnified by OKFC for any claim,
loss, and expense (including reasonable attorneys' fees) arising out of its
actions in good faith and with care. Custodian shall indemnify Trustee for any
actual damages and expenses (including reasonable attorneys' fees) incurred by
Trustee to the extent caused by negligence, willful misconduct or failure to act
in good faith by Custodian and its employees.

10.          Restrictions on Custodian's Duties. Custodian shall not have the
obligation or authority:

          a)          To exercise any discretionary authority or control with
respect to the administration and management of the Trust or any plan or program
with respect to which the Trust is maintained or with respect to the management,
investment or disposition of assets of the Trust;

          b)          To render any advice to any individual or entity regarding
the management and administration of the Trust or any plan or program with
respect to which the Trust is maintained or with respect to the management,
investment or disposition of assets of the Trust; or

          c)          To determine whether the management and administration of
the Trust or any plan or program with respect to which the Trust is maintained
or the management, investment or disposition of assets of the Trust complies
with the terms of the Trust Agreement, the terms of any such plan or program,
ERISA, or any other applicable law.




- 3 -

--------------------------------------------------------------------------------


11.          Amendment. This Custody Agreement may be amended at any time in
writing by the parties.

12.          Termination. This Custody Agreement may be terminated at any time
by the written direction of OKFC. Upon the occurrence of a Change in Control,
the custody of all assets held under this Custody Agreement shall be transferred
by Custodian to the Trustee. If the date of the Change in Control is
contractually agreed in advance, the transfer shall be made not later than the
last business day that is thirty (30) days before the effective date of the
Change in Control. If the Change in Control occurs without an agreement on the
effective date, the transfer shall occur as of and shall be completed as soon as
feasible following the Change in Control. This Custody Agreement shall terminate
upon completion of such transfer. This Custody Agreement also shall terminate in
the event, for any other reason, that the Custodian no longer holds any assets
of the Trust.

13.          Governing Law. This Custody Agreement shall be interpreted and
governed according to Michigan law, except to the extent pre-empted by ERISA or
other laws of the United States.         

IN WITNESS WHEREOF, this Custody Agreement is signed by authorized
representatives of the parties.



 

OLD KENT FINANCIAL CORPORATION


By /s/ R. Jay Palmer

--------------------------------------------------------------------------------


     Its Senior Vice President

--------------------------------------------------------------------------------

 

 

 

 

 

OLD KENT BANK


By /s/ Thomas R. Hilliker

--------------------------------------------------------------------------------


     Its Senior Vice President

--------------------------------------------------------------------------------

 

 

 

 

 

WACHOVIA BANK, N.A.


By /s/ John N. Smith

--------------------------------------------------------------------------------


     Its Senior Vice President

--------------------------------------------------------------------------------




- 4 -